Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 25, 2018

                                       No. 04-18-00331-CV

                                     CITY OF PEARSALL,
                                          Appellant

                                                 v.

                                        Sergio CORREA,
                                            Appellee

                   From the 218th Judicial District Court, Frio County, Texas
                              Trial Court No. 16-12-00464CVF
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER
        The court reporter responsible for preparing the reporter’s record in this appeal has filed a
notification of late record requesting a thirty-day extension to file the reporter’s record. The
request is GRANTED. The reporter’s record must be filed in this appeal no later than July 13,
2018.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court